               Case 4:14-cv-04480-YGR Document 310 Filed 09/27/19 Page 1 of 2




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   DAVID L. ANDERSON
 3   United States Attorney
     ANTHONY J. COPPOLINO
 4   Deputy Branch Director
     JULIA A. HEIMAN
 5   Senior Counsel
 6   CHRISTOPHER HEALY
     Trial Attorney
 7   United States Department of Justice
     Civil Division, Federal Programs Branch
 8
 9     P.O. Box 883
       Washington, D.C. 20044
10     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
11
       Email: julia.heiman@usdoj.gov
12
     Attorneys for Defendants
13
                                IN THE UNITED STATES DISTRICT COURT
14
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
15   __________________________________________
                                                )
16
     TWITTER, INC.,                             ) Case No. 14-cv-4480-YGR
17                                              )
           Plaintiff,                           )
18                                              )
                           v.                   )
19
                                                ) NOTICE OF LODGING OF
20   WILLIAM P. BARR, Attorney                  ) CLASSIFIED DECLARATION
     General of the United States, et al.,      ) OF JAY S. TABB, JR.
21                                              ) FOR EX PARTE, IN CAMERA
22         Defendants.                          ) REVIEW
                                                )
23                                              ) Hon. Yvonne Gonzalez Rogers
     __________________________________________)
24
25
             Defendants hereby provide notice that, on September 27, 2019, counsel for Defendants
26
     lodged for secure storage with the United States Department of Justice Litigation Security Group
27
     a classified declaration by Jay S. Tabb, Jr., Executive Assistant Director (“EAD”) of the National
28

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                   1
     Notice of Lodging of Classified Declaration of
     Jay S. Tabb, Jr. for Ex Parte, In Camera Review
               Case 4:14-cv-04480-YGR Document 310 Filed 09/27/19 Page 2 of 2




 1   Security Branch of the Federal Bureau of Investigation. This classified declaration, which can be
 2   made available to the Court by a Classified Information Security Officer for its review ex parte,
 3   in camera, was submitted in support of Defendants’ Renewed Motion for Summary Judgment,
 4   ECF No. 309 (Defendants’ Motion), and will provide the Court further explanation of the serious
 5   national security harm that reasonably could be expected to result from Plaintiff’s proposed
 6   disclosure. To the extent possible consistent with national security, an unclassified version of
 7   EAD Tabb’s declaration was filed on the public docket, as Exhibit 1 to Defendants’ Motion.
 8
 9
     Dated: September 27, 2019                            Respectfully submitted,
10
11
                                                          JOSEPH H. HUNT
12
                                                          Assistant Attorney General
13
                                                          DAVID L. ANDERSON
14                                                        United States Attorney
15
                                                          ANTHONY J. COPPOLINO
16                                                        Deputy Branch Director
17                                                               /s/ Julia A. Heiman
18                                                        JULIA A. HEIMAN, Bar No. 241415
                                                          Senior Counsel
19                                                        CHRISTOPHER HEALY
                                                          Trial Attorney
20                                                        U.S. Department of Justice
21                                                        Civil Division, Federal Programs Branch
                                                          P.O. Box 883
22                                                        Washington, D.C. 20044
                                                          julia.heiman@usdoj.gov
23                                                        Attorneys for Defendants
24
25
26
27
28

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                         2
     Notice of Lodging of Classified Declaration of
     Jay S. Tabb, Jr. for Ex Parte, In Camera Review
